Case 3:19-mc-00087-UNA                         Document 1              06/05/19 Page 1 of 16


                                                                   STATE OF LOUISIANA
                                                                      (Nrfu (Orlrana

      CHIEF JUSTICE
          BERNETTE J. JOHNSOM        Sevenlh 0 [strict                                                               JOHN TARLTON OLMER
      JUSTICES                                                                                                       CLERK OF COURT
          GREG G. GUIDRY             Firsl Olstrict
          SCOTT J.CRICHTOH           Second Dislrict                                                                 400 ROYAL STREET. SUITE 4200
          JAMES T.GEMOVESE           Third Diatricl                                                                  NEWORLEAHS.LA 70130-B102
          MARCUS R.CLARK .           Fourth Dislricl
          JEFFERSON D. HUGHES [II    Fifth Dlslrfct                                                                  TELEPHONE (504) 31&-2300
          JOHN L. WEIMER             Sixth District                  May 31,2019                                     HOME PAGE hltp-//www.lasc.org




             Hon. Scott S. Harris
             Cierk, U.S. Supreme Court                                                  19-mc-87-UNA
             Office oftlie'Clerk
              1 First Street, NE
                                                                                        no pending cases
              Washington, D.C. 20543


                                                             Re:                In Re: Dante Jerome Butler
                                                                                Louisiana Bar Roll no. 33753
                                                                                La. Supreme Court docket no. 2018-B-1812



             Dear Mr. Harris:


             Enclosed please find a copy ofthe decision rendered bytliis Court in the above-entitled matter, whicli is self-expianatory.
             The case became final in this Court on May 22, 2019.


             With kindest regards, I remain,



                                                                                Very truly yours,


                                                                                JohnTarUon Olivier
                                                                                Clerk of Court




                                                                       By:



             TM:pal
             Enclosure
             ccs: Hon. Lyle W. Cayce, Clerk,                                                        Hon. Rodd Naquin
                     U.S. Court ot'Appeals, Fifth CircLijt                                          Clerk, I" Circuit Ct. Of Appeal
                       Hon. William W, Blevins, USDC, Eastern District                              Hon. Lillian Evans Richie
                       Hon. Midiael McConneIl, Clerk. USDC, Middle District                         Clerk, 2nd Circuit Ct. Of Appeal
                       Hon. Tony R. Moore, USDC, Western Dist.                                      Hon.Renee Simien
                       Charles B. Plattsmier, Disciplinary Coansel                                  Clerk, 3rd Circuit Ct. Of Appeal
                       Michelle LaRose, D[rector of Finance, LSBA                                   Hon. Jnsdn I. Woods
                       Donna Roberts, Administrator, Disciplinary Board                             Cterk, 4th CEreuit Ct. Of Appeal
                       U.S. Surface Transportation Board                                            Hon. Cheryl Q. Landrieu
                       Regional Director, IRS                                                       Clerk, 5th Circuit Ct. Of Appeal
                       Sandra Vujnovich, Judicial Administrator
                       Scott T. Morris, Off. of General Counsel, Social Security Administration
                       Cyntliia Cotton, Notarial Division, Secretat-y of State Office
                       Shcral Kellar, Asst. Secretary, Off. ofWrlu's. Comp. Admin.
Case 3:19-mc-00087-UNA              Document 1           06/05/19 Page 2 of 16



                                     SUPREME COURT OF LOUISIANA

                                                  N0.2018-B-1812

            MAY 0 8 2019 IN RE: DANTE .JEROME BUTLER


                               ATTORNEY DISCIPLINARY PROCEEDING


            PERCURIAM

                   This disciplinary matter arises from formal charges filed by the Office of

            Disciplinary Counsel ("ODC") against respondent, Dante Jerome Butler, an attorney

            licensed to practice law in Louisiana.
        c



                   By way of background, Charles Taylor and Shawna Terrell were the

            principals of an organizeition known as the Knowledge Center Temple ("KCT"). Mr.


            Taylor and Ms. Ten-ell held themselves out as "pro se paralegals" who assisted


            incarcerated individuals with their post-conviction relief proceedings. Mr. Taylor

            and Ms. Terrell are not attorneys, nor are they inmates who provide legal services


            and assistance to other inmates as "inmate counsel substitutes" under regulations of


            the Louisiana Department of Public Safety and Corrections.'

                   In 2014, respondent was; approached by Mr. Taylor, who said that he was

            looking for an attorney to "go over his work." Respondent knew that Mr. Taylor


            and Ms. Terrell were not attorneys, but he nevertheless agreed to "proofread" the


            legal work done by Mr. Taylor and Ms. Terrell on behalf of individuals who




             See La. DPSC Reg. No. B-05-004, which defines "counsel sitbstitutcs" as "persons not admitted
            to the practice of law, but offenders who aid and assist, without cost, an accused offender in the


      (^I^^TTS'^ T^Tw^w^^^^,^^
               )aration and presentation of his defense and/or appeal.
Case 3:19-mc-00087-UNA            Document 1          06/05/19 Page 3 of 16


          contacted KCT. The arrangement between ICCT and respondent as to the work to

          be performed, or the fee arrangement, was never reduced to writing. .


                 In May 2015, Raymond Casaday contacted KCT after he learned about its

          services from individuals at the correctional center where he was incarcerated. Mr.


          Casaday advised that his criminal matter was pending on appeal and that he was

          seeking assistance with the later filing of an application for post-conviction relief.


          Mr. Taylor determined the amount of the fee for the semces to be provided would


          be $7,000. Mr. Casaday sent $500 to KCT on June 12, 2015, but knowing that Mr.

          Taylor and.Ms. Terrell were not licensed to practice law, he advised Mr. Taylor that


          he wanted an attorney to handle the matter.


                 On June 20, 2015, Ms. Terrell wrote to Mr. Casaday, advising that she had


          received the funds and that "we do have a lawyer for you, so when you re ready to


          start this process please don't hesitate to let us know." On June 28,2015, Ms. Terrell


          wrote Mr. Casaday again, advising that she had done a case analysis and could see


          where we can get you another trial based upon newly discovered evidence." Mr.


          Casaday was also advised in this correspondence that respondent would be

          representing him. Mr. Casaday subsequently spoke with respondent, who confirmed


          the fee for the services to be provided.


                 On July 15,2015, Mr. Casaday forwarded an additional $6,500 to KCT via a

          check payable to Ms. Terrell, for a total of $7,000. Ms. Terrell cashed the checlc and

          provided respondent with a cash payment of $2,000 for his services. On July 30,

          2015, Mr. Taylor promised to provide Mr. Casaday a receipt showing what you

          have paid to us as well as the lawyer."2




          2 This letter was written on stationery which contained the name and address of both ICCT and
          respondent. Respondent denied that he gave ICCT permission to use Ills name and address on its
          stationery. However, we note that the record contains a total of nine such letters dated between
          July 30, 2015 and January 7, 2016, including letters of August 31, 2015, October 19, 2015, and
          November 22, 2015 which were copied to respondent.
Case 3:19-mc-00087-UNA             Document 1            06/05/19 Page 4 of 16


                  In return for the fee paid to K.CT, Mr. Taylor and Ms. Terrell gave Mr.

          Casaday legal advice and prepared motions, a "pro se" writ application,3 and a

          memorandum in support of an application for post-conviction relief. Mr. Taylor sent


          respondent drafts of the memorandum in support of Mr. Casaday's application for


          post-conviction relief, which respondent reviewed, commented upon, and sent back


          to Mr. Taylor. Many of respondent's comments were not incorporated into Mr.


          Taylor's successive drafts; however, because respondent diet not consider himself to


          be Mr. Taylor's supervisor, respondent did not request or require review and


          approval of a final draft of the document prior to its submission to Mr. Casaday or a

          court. Respondent did not sign or file any pleadings or memoranda on behalf of Mr.


          Casaday.


                  Ultimately, Mr. Casaday refused to sign the post-conviction relief application

          prepared by ICCT due to its poor quality. On October 16, 2016, Mr. Casaday wrote

          to respondent directly regarding the agreement that respondent would complete the

          application for post-conviction relief for the $7,000 that Mr. Casaday paid. Mr.


          Casaday asked respondent to meet with him and said that he had been relocated to a

          closer prison facility. Mr. Casaday wrote, "If you are not going to help me do my


          post-conviction then just let me know this and return my money to me so I can get


          someone who could help me." On October 21, 2016, respondent replied to Mr.


          Casaday, reminding him "that you are a client of C/S [Charles Taylor/Shawna

          Terrell]." On September 28, 2017, several months after the formal charges were


          filed in this matter, respondent refunded the sum of $2,000 to Mr. Casaday.


                  Respondent also worked with KCT on a .legal matter for Jeremy Daigre. In


          June 2015, Craig Daigre, Jeremy's father, gave respondent a check for $6,000.

          Respondent cashed the check, retained the sum of $2,000 as his fee, and delivered



          3 The writ application filed with this court was denied. See State v. Casaday, 1 5-0607 (La. 2/5/16),
          186 So. 3d 1162.
Case 3:19-mc-00087-UNA         Document 1        06/05/19 Page 5 of 16


          the remaining funds to Ms. Terrell. In April 2016, Mr. Taylor forwarded to

          respondent a "Supervisory Writ of I-Iabeas Corpus to Vacate a Prejudicial Illegal

          and/or Unconstitutional Habitual Offender Multiple Bill Sentence" which Mr.

          Taylor had prepared on behalf of Mr. Daigre. In August 2016, the trial court denied

          the motion that Mr. Daigre submitted "pro se" to the court. In September 2017,

          several months after the formal charges were filed in this matter, respondent filed a


          motion to reconsider sentence on behalf of Mr. Daigre.




                                   DISCIPLINARY PROCEEDINGS

                In October 2016, Mr. Casaday filed a complaint against respondent with the


          ODC. In May 2017, the ODC filed formal charges against respondent alleging that

          his conduct violated the following provisions of the Rules of Professional Conduct:

          Rules 5.4(a) (a lawyer shall not share legal fees with a nonlawyer), 5.5(a) (a lawyer

          shall not practice law in violation of the regulation of the legal profession in that


          jurisdiction, or assist another in doing so), and S.4(a) (violation of the Rules Of

          Professional Conduct).

                Respondent answered the formal charges and admitted that he agreed to

          proofread legal work performed by Mr. Taylor and Ms. Terrell. However, he denied


          that he entered into a lawyer-cllent relationship with Mr. Casaday or with Mr.


          Daigre. He farther denied that he acted knowingly or intentionally in facilitating the

          unauthorized practice of law or in sharing legal fees with nonlawyers, and suggested

          that "his misconduct, if any, was committed negligently.




                                            Formal Hearing


                This matter proceeded to a hearing conducted by the hearing committee in


          October 2017. The ODC called the following witnesses to testify at the hearing: Mr.
Case 3:19-mc-00087-UNA           Document 1           06/05/19 Page 6 of 16


          Casaday, Jeremy Daigre and his father, Craig Daigre, and Ms. Terrell.4 Respondent

          testified on his own behalf and on cross-examination by the ODC. He called no

          wifaiesses to testify before the committee.




                                           Hearing Committee Report

                 Based upon the evidence and testimony presented at the hearing, the hearing

          committee made the following findings of fact:

                 The committee found that respondent shared fees. with nonlawyers,


          specifically Mr. Taylor and Ms. Terrell. The documentary evidence shows that KCT


          charged a $7,000 fee to Mr. Casaday. Ms. Terrell paid respondent $2,000 in cash

          on July 15, 2015, and respondent deposited the cash into his bank account the next

          day. Respondent refunded the $2,000 fee to Mr. Casaday on September 28, 2017, a

          little more than two weeks before the hearing in this matter. In Mr. Daigre's case,

          the evidence shows that Mr. Daigre's father wrote a check made payable to


          respondent for $6,000. The check had the notation "appeal process" handwritten on

          the memo line. Respondent testified that he cashed the check, took $2,000 as his

          fee, and gave the balance to Ms. Terrell.


                 The committee also found that respondent facilitated the unauthorized

          practice of law by working with nonlawyers to render legal services related to post"


          conviction proceedings. Respondent testified that when he agreed to work with Mr.

          Taylor and Ms. Terrell, he knew they were not attorneys but were rather pro se


          paralegals" who rendered legal services to incarcerated individuals. Although


          respondent contends that he only proofed legal pleadings sent to him by Mr. Taylor

          and Ms. Terrell, the evidence establishes that respondent's work went well beyond

          proofreading. The committee found by clear and convincing evidence that



           Mr. Taylor could not be locnted. M's. Terrcll said that he "is in hiding" and described him as a
           scammer.
Case 3:19-mc-00087-UNA         Document 1        06/05/19 Page 7 of 16


          respondent rendered legal services to both Mr. Casaday and Mr. Daigre and that both


          men were respondent's clients.


                Based on these factual findings, the committee found that respondent violated

          Rules 5.4(a), 5.5(a), and 8.4(a), as charged in the formal charges.

                The committee determined that respondent knowingly violated duties owed

          to the legal profession. His conduct caused actual harm to Mr. Casaday and Mr.

          Daigre, who paid for legal services and reasonably believed that a licensed attorney


          would provide same; however, "they received nothing more than pointless drivel

          masquerading as legal documents that Respondent claimed to have 'proofed."'


          Furthermore, the unauthorized practice of law by a non-licensed person is a violation


          of state law and is an affront to the Louisiana Supreme Court's exclusive and plenary

          power to define and regulate all facets of the practice of the law. The baseline

          sanction for respondent's misconduct is disbarment.


                In mitigation, the committee found the following factors; absence of a prior

          disciplinary record, full and free disclosure to the disciplinary board and a

          cooperative attitude toward the proceedings, and inexperience in the practice of law

          (admitted 2011). In aggravation, the committee found the following factors: a

          dishonest or selfish motive and refusal to acknowledge the wrongful nature of the

          conduct.


                In formulating a recommendation for an appropriate sanction, the committee

          considered In re: Morris, 14-1067 (La. 10/15/14), 149 So. 3d 229. In Morris, the


          respondent had an arrangement wltli Citizens Against Legal Abuse ( CALA"), a

          non-licensed domestic corporation that provided legal services to prospective

          clients. CALA and the respondent maintained adjacent offices, arid respondent was

          advertised as available to represent clients referred by CALA. To facilitate the


          arrangement, .attorney-client contracts with letterhead that included the name of


          GALA and of the respondent were given to prospective clients. In exchange for the
Case 3:19-mc-00087-UNA         Document 1         06/05/19 Page 8 of 16


          referral, the respondent would remit to GALA a percentage of the fee paid by the

          client, characterizing the payments as "donations." CALA retained primary

          responsibility for setting, quoting, and collecting legal fees from prospective clients.


          After concluding the contractual terms with the client, a GALA employee would


          contact the respondent to advise her that she had been retained and to provide details

          regarding the legal matter. Under these circumstances, the court found that the


          respondent shared legal fees with a nonlawyer, facilitated the unauthorized practice


          of law by a nonlawyer, and shared fees with a corporation not licensed to practice


          .law, in violation of Rules 5.4(a), 5.5(b), and 7.2(b) of the Rules of Professional

          Conduct. While recognizing that the baseline sanction was disbarment, the court


          deviated downward to a three-year suspension in light of the significant mitigating

          circumstances present.


                 The committee found that Morris is similar to the case at hand. While the

          baseline sanction for respondent's knowing violation of Rules 5.4(a), 5.5(a), and

          8.4(a) is disbarment, the committee agreed that the appropriate sanction is a three-

          year suspension from the practice of law, with an order of restitution. The committee


          also recommended that respondent be assessed with costs and expenses.


                 Respondent filed an objection to the severity of the sanction recommended by

          the hearing committee.




                                   Disciplinary Board Recommendation


                 After reviewing this matter, the disciplinary board determined that the hearing

          committee's factual findings are not manifestly erroneous, and that the committee


          correctly found respondent violated the Rules of Professional Conduct as charged.


          Despite at all times knowing that Mr. Taylor and Ms. Terrell were not lawyers,


          respondent agreed to and did assist them in providing legal services to prison

          inmates, in violation of Rule 5.5(a), and shared in fees received from the prisoners
Case 3:19-mc-00087-UNA         Document 1         06/05/19 Page 9 of 16


          for those services, In violation of Rule 5.4(a). These violations establish the

          derivat: ve violation of Rule 8,4(a). Further, respondent admitted to the material facts

          giving -ise to the rule violations in his sworn statement and hearing testimony. He

          subsequently admitted all charged violations in his brief to the disciplinary board.

                The board determined that respondent violated duties owed to his client, the

          public, * and the profession. Respondent acted knowingly in facilitating the


          unauthorized practice of law by KCT and in sharing fees with them. Respondent

          knew that Mr. Taylor and Ms. Terrell were not lawyers, yet he willingly assisted

          them in the preparation of legal pleadings and shared in fees for those services.


          Respondent's conduct caused actual harm to Mr. Casaday and Mr. Daigre. Mr.


          Casaday paid a total of $7,000 and Mr. Daigre paid a total of $6,000 for legal work

          prepare'd by nonlawyers which respondent "proofed." In each case, respondent


          received $2,000 for his work. Further, his actions contributed to a delay in these

          prisoners having licensed lawyers fully review their cases and pursue any


          legitimately available procedures for obtaining post-conviction relief. Considering
                  I

          the ABA's Standards for Imposing Lcwyer Sanctions, the board found the applicable


          baseline sanction is suspension.

                "Phe board found the only aggravating factor present is vulnerability of the
                 i

          victims. In mitigation, the board recognized the following factors: absence ofaprior
                 f
          disciplinary record, full and free disclosure to the disciplinary board and a
                                                                                     r


          cooperative attitude toward the proceedings, inexperience in the practice of law, and

          character or reputation. The board specifically rejected respondent's argument that
                  !

          he shoudd be credited with the mitigating factor of a timely good faith effort to rectify
                  I

          the consequences of his misconduct. According to respondent, he offered to enroll

          as counsel and return all fees he received from Mr. Casaday, and he has now


          undertaken to represent Mr. Daigre in his motion to reduce sentence. However, the


          board pointed out that as far back as the fall of 2016, Mr. Casaday began requesting
Case 3:19-mc-00087-UNA          Document 1        06/05/19 Page 10 of 16


           that respondent either move forward with his post-conviction relief or return his

           money. Mr. Casaday testified before the hearing committee in October 2017 that

           respondent sent him a letter "not long ago" saying he would handle the post-

           conviction matter. Mr. Casaday no longer trusted respondent and wanted his money


           back. Respondent returned the $2,000 to Mr. Casaday by letter dated September 28,

           2017, approximately three weeks before the hearing. Under these circumstances,


           the board found there was not a timely and good faith effort on respondent's part to

           rectify the consequences of his misconduct.


                 Turning to the issue of an appropriate sanction, the board noted that a wide

           range of sanctions have been imposed in cases involving the unauthorized practice

           of law, up to and including disbarment, depending upon the specific facts and

           circumstances presented. The ODC relies on the disbarment cases, which often


           involve systematic delegation of professional responsibilities to nonlawyer staff, in

           arguing that, disbarment should be the baseline sanction here. However, the board


           found the circumstances presented in those cases are distinguishable from the facts

           of the instant matter, which involves only two instances of a young lawyer assisting

           a nonlawyer whom the respondent perceived as a "jailhouse lawyer" in the


           unauthorized practice of law. Further, one of the clients affected has chosen to keep


           respondent as his attorney and respondent has continued to represent him at no


           additional charge.

                 The board also found distinguishable the Morris case relied upon by the


           committee. The respondent in Morris was charged with misconduct relating to the


           GALA arrangement; however, additional attorney misconduct was present,


           including lack of diligence, failure to comnumicate, and failure to return an unearned

           fee. The respondent was also found to have converted more than $28,000 in client


           funds, made false statements to the ODG, and engaged in conduct involving


           dishonesty, fraud, deceit, or misrepresentation. The court focused on the conversion


                                                     9
Case 3:19-mc-00087-UNA         Document 1         06/05/19 Page 11 of 16


           as the most egregious conduct" and determined that while disbarment would

           ordinarily be appropriate for such misconduct, a downward deviation to a three-year

           suspension was warranted in light of the mitigating factors present.

                 On the other hand, in cases in which an attorney has engaged in an isolated


           instance of assisting a nonlawyer in the unauthorized practice of law, the court has

           imposed relatively short periods of suspension. In In re: Mopsik, 04-2395 (La.


           5/24/05), 902 So. 2d 991, the respondent was suspended for sixty days for abdicating
                                                                        /


           his professional responsibilities in a client matter to his paralegal and falling to

           exercise any supervision over. the paralegaFs activities in the matter. The court


           concluded that Mopsik violated Rules 5.3 (responsibilities regm'ding nonlawyer

           assistance) and 5.5, and that although his conduct was negligent, a suspension was

           warranted due to the following aggravating factors: a prior disciplinary record,

           refusal to acknowledge the wrongful nature of the conduct, vulnerability of the

           victim, and substantial experience in the practice of law.


                 In In re: Burns, 17-2153 (La. 5/1/18), 249 So. 3d 811, the respondent sent a

           paralegal to participate in a pre-trial conference due to a conflict with another case.


           The paralegal did not inform the court or the other lawyers that he was not a lawyer.

           The board found that Bums violated Rules 5.5(a) and 8.4(a), and concluded that a

           sixty-day suspension was the applicable baseline sanction. However, because Bums


           had given false testimony during the disciplinary proceeding, the board found that

           an upward deviation was warranted and recommended that Bums be suspended for


           one year and one day. The court concurred in the finding of the mle violations and


           imposed a one-year suspension with Ethics School.

                  Considering the jurisprudence, the board determined that respondent's


           behavior was far less grievous than the cases involving a more pervasive pattern and

           practice of the facilitation of the unauthorized practice of law by nonlawyers and fee

           sharing, which have resulted in disbarment. The circumstances of this matter are


                                                      10
Case 3:19-mc-00087-UNA         Document 1         06/05/19 Page 12 of 16


           more in line with those in Mopsik which involved misconduct in the handling of one

           case. However, unlike respondent, Mopsik was a seasoned lawyer with almost forty


           years of experience at the time of his misconduct. He also had a prior disciplinary


           record and refused to acknowledge his wrongful conduct. Conversely, respondent


           was inexperienced in the practice of law when he first encountered Mr. Taylor.


           Furthermore, he was actually involved with only two clients of KCT; he has now


           undertaken the full representation of one of the "clients," Jeremy Daigre, without


           charging an additional fee; multiple letters were submitted in support of respondent's

           good character; and he has no prior disciplinary offenses.

                 Accordingly, the board recommended that respondent be suspended from the


          practice of law for six months, fully deferred, subject to a one-year period of

           probation and attendance at Ethics School. The board also recommended that

           respondent be assessed with. the costs and expenses of the proceeding.


                 One board member concurred in the sanction recommended by the board.


          Two board members dissented and would recommend a suspension of not less than


           one year and one day.

                 The ODC filed an objection to the disciplinary board's recommendation.

           Accordingly, the case was docketed for oral argument pursuant to Supreme Court


           Rule XIX, §U(G)(l)(b).




                 Bar disciplinary matters fall within the original jurisdiction of this court. La.

           Const.- art. V, § 5(B). Consequently, we act as triers of fact and conduct an


           independent review of the record to determine whether the alleged misconduct has

           been proven by clear and convincing evidence. In re: Banfcs, 09-1212 (La. 10/2/09),

           18 So. 3d 57. While we are not bound in any way by the findings and

          recommendations of the hearing committee and disciplinary board, we have held the

                                                     11
Case 3:19-mc-00087-UNA          Document 1         06/05/19 Page 13 of 16


           manifest error standard is applicable to the committee's factual findings. See In re:


           Cazilfield, 96-1401 (La. 11/25/96), 683 So. 2d 714; In re: Pardue, 93-2865 (La.

           3/11/94), 633 So. 2d 150.

                  There is clear and convincing evidence in the record that respondent


           improperly shared legal fees with Mr. Taylor and Ms. Terrell and assisted them in

           practicing law. Respondent knew that Mr. Taylor and Ms. Terrell were not lawyers,


           yet he willingly assisted them in the preparation of legal pleadings and shared in fees

           for those services. Based on these facts, respondent has violated the Rules of*

           Professional Conduct as charged by the ODC.


                 Having found evidence of professional misconduct, we now turn to a


           determination of the appropriate sanction for respondent's actions. In determining


           a sanction, we are mindful that disciplinary proceedings are designed to maintain

           high standards of conduct, protect the public, preserve the integrity of the profession,

           and deter future misconduct. Louisiana State Bar Ass'n v. Reis, 513 So. 2d 1173


           (La. 1987). The discipline to be imposed depends upon the facts of each case and

           the seriousness of the offenses involved considered in light of any aggravating and

           mitigating circumstances. Louisiana State Bar Ass 'n v. Wzittington, 459 So. 2d 520


           (La. 1984).

                 Respondent's conduct was knowing. He violated duties owed to his clients,

           the public, and the legal profession, causing actual harm to Mr. Casaday and Mr.

           Daigre. Considering the ABA's Standards for Imposing Lawyer Sanctions, the


           baseline sanction in this matter is suspension.


                 The record supports the aggravating factor of vulnerability of the victims. The

           record supports the following mitigating factors: absence of a prior disciplinary

           record, full and free disclosure to the disciplinary board and a cooperative attitzide


           toward the proceedings, inexperience in the practice of law (admitted 2011), and

           character or reputation.


                                                      12
Case 3:19-mc-00087-UNA         Document 1        06/05/19 Page 14 of 16


                 With respect to the issue of discipline, we agree with the disciplinary board

           that a wide range of sanctions have been imposed in cases involving the unauthorized

           practice of law, up to and including disbannent, depending upon the specific facts


           and circumstances presented. While we do not find respondent's conduct warrants


           disbarment, it is important to note that In cases involving fee sharing with a

           nonlawyer, we have imposed a suspension of one year and one day." In re: Watley,


           01-1775 (La. 12/7/01), 802 So. 2d 593. Furthermore, mln re: Mopsik, 04-2395 (La.

           5/24/05), 902 So. 2d 991, we imposed an actual period of suspension for the

           negligent facilitation of the unauthorized practice of law, suggesting that where, as


           here, knowing misconduct is at issue, an actual period of suspension would certainly

           be warranted.


                 Based on this jurisprudence, we will reject the recommendation of the

           majority of the disciplinary board that respondent receive a fully deferred

           suspension. Rather, respondent shall be suspended from the practice of law for


           eighteen months, with all but one year deferred, subject to a one-year period of


           unsupervised probation. Respondent shall also be required to attend Etlncs School.




                                                DECREE

                 Upon review of the findings and recommendations of the hearing committee
                                                 y

           and disciplinary board, and considering the record, briefs, and oral argument, it is

           ordered that Dante J. Butler, Louisiana Bar Roll number 33753, be and he hereby is


           suspended from the practice of law for a period of eighteen months. It is jEurther

           ordered that all but one year of this suspension shall be deferred. Following the


           active portion of the suspension, respondent shall be placed on unsupervised


           probation for a period of one year. As a condition of probation, respondent is ordered


           to attend and successfully complete the Louisiana State Bar Association's Ethics


           School. The probationary period shall commence from the date respondent and the


                                                     13
Case 3:19-mc-00087-UNA         Document 1        06/05/19 Page 15 of 16


           ODC execute a formal probation plan. Any failure of respondent to comply with the

           conditions of probation, or any misconduct during the probationary period, may be

           grounds for making the deferred portion of the suspension executory, or imposing


           additional discipline, as appropriate. All costs and expenses in the matter are

           assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1,

           with legal interest to commence thirty days from the date of finality of this court's

           judgment until paid.




                                                     14
Case 3:19-mc-00087-UNA          Document 1         06/05/19 Page 16 of 16


                                 SUPREME COURT OF LOUISIANA

                                            NO. 2018-B-1812

          MAY 0 8 2019 ^ ^^ DANTE JEROME BUTLER


                           ATTORNEY DISCIPLINARY PROCEEDING


          CRICHTpN, J., concurring in part and disscntmg in part.


                 I a^ree with the majority's determination that respondent has violated the

          Rules of Professional Conduct as charged. However, I disagree with the sanction


          imposed, as I find it too harsh under the particular circumstances.


                Although the violations here are indeed serious and fall well below the

          standard expected in the legal profession, I find the majority failed to adequately

          consider the mitigatmg factor of respondent's inexperience in the practice of law at

          the time this arrangement began. Specifically, respondent was admitted in 2011,and
                    I



          in 2014, he entered into this particular fee arrangement with the non-lawyers. In my
                    !
          view^a mere three years into the practice of law at the time respondent's misconduct

          began is a' significant mitigating factor in this matter. See generally. In Re: Abdalla,

          17-453 (Ua. 10/18/17), 236 So.3d 1223 (Crichton, J., dissenting from the sanction

          imposed as too harsh, finding significant mitigating factors the majority failed to

          consider).! Consequently, I dissent from the majority's sanction, and would order

          respondent to be suspended for one year, with all but six months deferred, followed

          by a one! year period of probation with concEitions (including attendance and

          successful completion of a session of the Louisiana State Bar Association's Ethics

          School), i
